FILED
                                                                             MAY 06 2011
                             NOT FOR PUBLICATION
                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



CASSIUS HATIBIE,                                  No. 08-73704

               Petitioner,                        Agency No. A078-020-275

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Cassius Hatibie, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d
1012, 1015 (9th Cir. 2003), and we deny the petition for review.

      The record does not compel the conclusion that Hatibie established changed

or extraordinary circumstances to excuse his untimely asylum application. See 8

C.F.R. § 1208.4(a)(4), (5). Accordingly, Hatibie’s asylum claim fails.

      Substantial evidence supports the agency’s denial of withholding of removal

because Hatibie’s experiences in Indonesia, including one beating, did not

constitute past persecution, see Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir.

2009), and Hatibie failed to establish a clear probability of persecution on account

of his religion if he returned to Indonesia, see Hoxha v. Ashcroft, 319 F.3d 1179,

1184-85 (9th Cir. 2003). Substantial evidence also supports the agency’s denial of

withholding of removal because Hatibie failed to establish he could not reasonably

relocate within Indonesia. See 8 C.F.R. § 1208.16(b)(3).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Hatibie failed to establish it is more likely than not he will be tortured

upon return to Indonesia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th

Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-73704